                                                                                       FILED
                                                                              2018 Nov-02 AM 09:48
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

YAYA KABBA,                                }
                                           }
      Petitioner,                          }
                                           }
v.                                         } Case No.: 4:18-cv-1337-MHH-JEO
                                           }
KIRSTJEN NIELSEN, et al.,                  }
                                           }
      Respondents.                         }

                         MEMORANDUM OPINION

      This action is before the Court on the respondents’ motion to dismiss. (Doc.

7). On August 20, 2018, Mr. Kabba filed a petition for writ of habeas corpus

seeking his release from custody pending his removal to Gambia. (Doc. 1).       In

their motion, the respondents contend that the Court should dismiss Mr. Kabba’s §

2241 habeas petition because United States Immigration and Customs Enforcement

released Mr. Kabba from custody on October 5, 2018, and removed him from the

United States. (Doc. 7-1, Pitman Decl.).

      Because ICE has released Mr. Kabba from custody, his petition seeking that

very relief is moot. See Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003)

(“[A] case must be dismissed as moot if the court can no longer provide

‘meaningful relief.’”); see also Spencer v. Kemna, 523 U.S. 1, 8 (1998) (once a

habeas petitioner is released from custody, he must demonstrate collateral
consequences to avoid mootness doctrine). Accordingly, by separate order, the

Court will dismiss this matter. Khader v. Holder, 843 F. Supp. 2d 1202 (N.D. Ala.

2011).

      DONE and ORDERED this 2nd day of November, 2018.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                       2
